Title: To Thomas Jefferson from Isaac Briggs, 28 May 1804
From: Briggs, Isaac
To: Jefferson, Thomas


          
            My dear Friend,
            Brookeville 28th. of the 5th. Month 1804
          
          I had intended to be in the City this day—but my aged Father having come one hundred and thirty miles on a visit to me, and considering that two days delay would increase the probability of my meeting with the Secretary of the Treasury, I have ventured to remain at home until the day after tomorrow. On that day, I expect to be in the City. 
          Accept my respectful esteem.
          
            Isaac Briggs.
          
        